Gibson, C. J.
As I concur on every point but that which regards the right of the plaintiffs to maintain the action in their own names, it is unnecessary to state more of the case than relates to the question. It is thus. A father devises a plantation to each of his sons, Henry and Peter, on terms of paying a specified price, to be distributed among all Ms children; and directs his executors to sell the plantation of Henry if he should refuse to accept on the terms prescribed, but gives no such direction with respect to the plantation of Peter. Henry accepts, pays part of the price, and, while Peter is a minor, dies, leaving the plaintiffs his children. The guardian of Peter enters on the plantation devised to him, and pays part of the price; but Peter himself on coming of age, agrees with his brothers, sisters, and the plaintiffs, by writing under seal, to have it sold, the said legatees,” as it is expressed, “ getting their share of the purchase money, in satisfaction of what they would have got from Peter, under the will.” The land is in fact so sold, the price received by the defendants, and the plaintiffs having sued for their share of it, are met by an objection that the action ought to be in the name of their father’s administrator.
It does not appear whether Peter, on coming of age, accepted or rejected the devise. That he was concluded by the election of his guardian will not be pretended. The doctrine is accurately stated in Brown v. Caldwell, (10 Serg. & Rawle, 114,) where it was held that the act of a guardian, in agreeing to what in this state is popularly called a consentable line, may be avoided by the ward immediately on his coming of age. Either, then, .he accepted, or he did not. If he accepted, the estate became absolute in him, and he became, personally indebted for the price of it to his father’s executors, £o whom alone’ recourse could be had by Henry, or, so far as might be *92■necessary for the payment of his debts, by his administrator. If Peter became indebted to the executors, the money was demandable by them, for payment of his father’s debts, and distributable to the administrator of Henry, by them alone. But without an interest in the land, neither Henry nor his administrator could make pretence to an action for the proceeds of it. The utmost that the administrator could insist on, would be that no agreement of the plaintiffs with the other legatees should prevent him from recovering from the executors as much of Henry’s share of the money ■owing by Peter as would enable him to pay Hennfs debts; hut for all beyond, the defendants would he liable to the plaintifls by force of their agreement. If then the land vested in Peter, the administrator would not have a colour of title to demand any part of the price of it from the defendants.
But what if Henry., as he may have done, rejected the devise? The land, in that aspect of the case, fell hack into the estate of his father, who died intestate in respect of it, just as if it had not been devised; consequently it descended in the first place to Henry, and the other children as tenants in common, and afterwards as regards ■his estate in it, to the plaintifls. The interest of Henry while he lived, and of the plaintiffs after his death, was real estate; and it was their land which was sold by virtue of the agreement. ■ Neither 'Henry nor any one who represents him could claim an interest in the price of it under the will, for neither the land nor the price of it, passed by the will. We. have then the naked case of a debt ■owing, not to the intestate’s father, from whom the land descended, but to his children; and from agents who have received the price • of their land, in pursuance of an agreement to pay it over to them, notwithstanding which, it is said, the money can he reached only ■through the administrator of their father, because it may possibly be needed to pay his debts.
When the children of an intestate have sold that which descend•ed from him, I believe it has never beer, understood that either the administrator or the creditors can interpose a claim to the purchase money. The purchaser stands in the place of the children; and "the remedy of the creditors is by judgment against the administrator, and execution of the land as a fund into whose hands soever it -may have come; or where the administrator interferes by a sale of 'it under an order of the orphans’ court. In the case of a judicial sale, policy requires that a purchaser have a clear title; hut the principle has never before been applied to a private sale, which not being under the supervision of a superior power to make a proper application of the purchase money, would in every instance jeopard the security of lien creditors. In fact, a lien would be entirely worthless, if the land were discharged by the sale, and the lien shifted so -as to attach it to the purchase money. The present is the case of a ¡private sale, and as well might the widow,of Henry claim a share *93of the purchase money, although her interest is expressly charged on the land with a right to distrain. If then, by force of the intestate laws, the debts be charged on the land as a fund, it would be manifestly unjust to have them paid, in ease of the purchaser, out of the price coming to the children, who sold no more than their interest, and consequently only what might remain after the debts should be paid. On what ground then, could the administrator interpose? That he can have an action in a representative capacity, only for a debt which was owing to the decedent himself, is a common-place principle, for which it would look like affectation to cite an authority; and as the money, when recovered, would not be assets, I can perceive no good reason why he should maintain .the action.
Judgment affirmed.